Citation Nr: 1403266	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-48 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from July 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a video conference hearing at the RO before the undersigned in December 2012; a transcript of the hearing is associated with the claims file.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue of entitlement to a TDIU can be adjudicated.  Specifically, an addendum opinion is necessary, for the reasons discussed below.  Further, VA must obtain the Veteran's Social Security Administration (SSA) records, vocational rehabilitation records, and any outstanding VA outpatient treatment records.  

Generally, VA will award TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During a December 2012 hearing before the Board, the Veteran asserted that he last worked in 1989.  Specifically, he stated that at such time, he was working for the United States Postal Service, and he reached to pick up a pencil and his back gave out.  He asserted that he was taken to a hospital by ambulance, and thereafter, underwent surgery on his thoracolumbar spine.  In this regard, service connection is in effect for degenerative disc disease of the thoracolumbar spine with bilateral lower extremity radiculopathy, rated as 60 percent disabling, and left foot plantar wart, rated as noncompensable.  The Veteran was afforded a VA examination in August 2013, during which the examiner noted that he reviewed the Veteran's medical records, and indicated that the thoracolumbar spine disability "severely impairs/precludes lifting, carrying, bending, stooping," and "severely impairs mobility..."

The Board finds the August 2013 VA opinion inadequate, as the VA examiner failed to address whether the Veteran's service-connected disabilities precluded substantially gainful employment.  Accordingly, on remand, the examiner who performed the August 2013 VA examination or an appropriate VA examiner must review the Veteran's claims file and provide an addendum opinion that addresses such question.  38 C.F.R. § 4.16(a); Friscia v. Brown, 7 Vet. App. 294 (1994).

Additionally, during the aforementioned hearing, the Veteran also asserted that he participated in VA's vocational rehabilitation program.  Such records, however, have not been associated with the claims file, and must be obtained on remand.  38 C.F.R. § 3.159 (c)(2) (2013).   

Moreover, in his November 2009 Notice of Disagreement, the Veteran indicated that he was in receipt of SSA disability benefits for his service-connected disabilities.  Likewise, during the hearing before the Board, the Veteran asserted that he had received SSA benefits since approximately 1991 as a result of his back disability.  In February 2010, the RO requested such records, and later that month, the National Records Center (NRC) indicated that the RO's request was forwarded to a Special Workgroup.  In March and April 2010, the RO again requested the records; however, to date, there is no indication of a response from the NRC, nor are the SSA records of record.  As the records are potentially relevant to the Veteran's claim, they must be obtained from SSA on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As this claim is being remanded, the Veteran's updated VA outpatient treatment records should also be obtained from the VA Medical Center located in Tampa, Florida.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, following the November 2010 statement of the case, additional records were added to the claims file that the RO has not considered, VA outpatient treatment records dated from December 2010 through September 2013, as well as the August 2013 VA examination report.  This evidence is relevant to the Veteran's instant claim, and a waiver of RO consideration of such evidence has not been received.  Therefore, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA vocational rehabilitation records, as well as his outpatient treatment records dated in September 2013 to the present, from the VA Medical Center in Tampa, Florida.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the claims files and all records on Virtual VA must be made available to the August 2013 VA examiner in order for the examiner to ascertain the impact of the Veteran's service-connected disabilities on his employability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.

The examiner should provide an opinion concerning the impact of the service-connected thoracolumbar spine and left foot plantar wart disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.  In providing the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

4.  The addendum report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

5.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to such examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of any notification letter sent to the Veteran regarding any scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.   If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, taking into consideration any newly acquired evidence submitted without a waiver of RO jurisdiction.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


